EXHIBIT NO. 13 McNair, McLemore, Middlebrooks & Co., LLC CERTIFIED PUBLIC ACCOUNTANTS 389 Mulberry Street • Post Office Box One • Macon, GA 31202 Telephone (478) 746-6277 • Facsimile (478) 743-6858 www.mmmcpa.com March 12, 2013 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders Colony Bankcorp, Inc. We have audited the accompanying consolidated balance sheets of Colony Bankcorp, Inc. and Subsidiary as of December 31, 2012 and 2011 and the related consolidated statements of operations, comprehensive income (loss), changes in stockholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2012.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Colony Bankcorp, Inc. and Subsidiary as of December 31, 2012 and 2011, and the results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2012 in conformity with accounting principles generally accepted in the United States of America. We were not engaged to examine management’s assessment of the effectiveness of Colony Bankcorp, Inc.’s internal control over financial reporting as of December 31, 2012 included under Item 9A, Controls and Procedures, in Colony Bankcorp, Inc.’s Annual Report on Form 10-K and, accordingly, we do not express an opinion thereon. McNAIR, McLEMORE, MIDDLEBROOKS & CO., LLC - 1 - COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS DECEMBER 31 ASSETS Cash and Cash Equivalents Cash and Due from Banks $ $ Federal Funds Sold Interest-Bearing Deposits Investment Securities Available for Sale, at Fair Value Held to Maturity, at Cost (Fair Value of $41,909 and $45,635 as of December 31, 2012 and 2011, Respectively) Federal Home Loan Bank Stock, at Cost Loans Allowance for Loan Losses ) ) Unearned Interest and Fees ) ) Premises and Equipment Other Real Estate (Net of Allowance of $4,561,099 and $2,373,511 in 2012 and 2011, Respectively) Other Intangible Assets Other Assets Total Assets $ $ See accompanying notes which are an integral part of these financial statements. - 2 - COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS DECEMBER 31 LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits Noninterest-Bearing $ $ Interest-Bearing Borrowed Money Subordinated Debentures Other Borrowed Money Other Liabilities Commitments and Contingencies Stockholders’ Equity Preferred Stock, Stated Value $1,000; Authorized 10,000,000 Shares, Issued 28,000 Shares Common Stock, Par Value $1; Authorized 20,000,000 Shares, Issued 8,439,258 and 8,439,258 Shares as of December 31, 2012 and 2011, Respectively Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss), Net of Tax ) Total Liabilities and Stockholders’ Equity $ $ See accompanying notes which are an integral part of these financial statements. - 3 - COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31 Interest Income Loans, Including Fees $ $ $ Federal Funds Sold and Securities Purchased Under Agreements to Resell Deposits with Other Banks Investment Securities U. S. Government Agencies State, County and Municipal Corporate Obligations Dividends on Other Investments Interest Expense Deposits Federal Funds Purchased and Securities Sold Under Agreements to Repurchase - Borrowed Money Net Interest Income Provision for Loan Losses Net Interest Income After Provision for Loan Losses Noninterest Income Service Charges on Deposits Other Service Charges, Commissions and Fees Mortgage Fee Income Securities Gains Gain on Sale of SBA Loans Other Noninterest Expenses Salaries and Employee Benefits Occupancy and Equipment Directors’ Fees Legal and Professional Fees Foreclosed Property FDIC Assessment Advertising Software Telephone Other Income Before Income Taxes (Benefits) Income Taxes (Benefits) ) Net Income Preferred Stock Dividends Net Income (Loss) Available to Common Stockholders $ $ $ ) Net Income (Loss) Per Share of Common Stock Basic $ $ $ ) Diluted $ $ $ ) Cash Dividends Declared Per Share of Common Stock $ $ $ Weighted Average Shares Outstanding See accompanying notes which are an integral part of these financial statements. - 4 - COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) FOR THE YEARS ENDED DECEMBER 31 Net Income $ $ $ Other Comprehensive Income, Net of Tax Gains (Losses) on Securities Arising During the Year ) Reclassification Adjustment ) ) ) Change in Net Unrealized Gains (Losses) onSecurities Available for Sale, Net of Reclassification Adjustment and Tax Effects ) ) Comprehensive Income (Loss) $ $ $ ) See accompanying notes which are an integral part of these financial statements. - 5 - COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE YEARS ENDED DECEMBER 31, 2012, 2 Preferred Stock Shares Issued Common Stock Paid-In Capital Retained Earnings Restricted Stock - Unearned Compensation Accumulated Other Comprehensive Income (Loss) Total Balance, December 31, 2009 $ ) $ ) $ Issuance of Common Stock Forfeiture of Restricted Stock ) ) ) - Tax Loss on Restricted Stock ) ) Amortization of Unearned Compensation Change in Net Unrealized Gains (Losses) on Securities Available for Sale, Net of Reclassification Adjustment and Tax Effects ) ) Accretion of Fair Value of Warrant ) - Dividends on Preferred Shares ) ) Net Income Balance, December 31, 2010 ) ) Forfeiture of Restricted Stock ) ) ) - Amortization of Unearned Compensation Change in Net Unrealized Gains (Losses) on Securities Available for Sale, Net of Reclassification Adjustment and Tax Effects Accretion of Fair Value of Warrant ) - Dividends on Preferred Shares ) ) Net Income Balance, December 31, 2011 - Change in Net Unrealized Gains (Losses) on Securities Available for Sale, Net of Reclassification Adjustment and Tax Effects ) ) Accretion of Fair Value of Warrant ) - Dividends on Preferred Shares ) ) Net Income Balance, December 31, 2012 $ - $ ) $ See accompanying notes which are an integral part of these financial statements. - 6 - COLONY BANKCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31 Cash Flows from Operating Activities Net Income $ $ $ Adjustments to Reconcile Net Income to Net Cash Provided from Operating Activities Depreciation Amortization and Accretion Provision for Loan Losses Deferred Income Taxes Securities Gains ) ) ) Loss on Sale of Premises and Equipment Loss on Sale of Other Real Estate and Repossessions Provision for Losses on Other Real Estate Increase in Cash Surrender Value of Life Insurance ) ) ) Change In Interest Receivable Prepaid Expenses Interest Payable ) ) Accrued Expenses and Accounts Payable ) ) ) Other ) Cash Flows from Investing Activities Interest-Bearing Deposits in Other Banks ) Purchase of Investment Securities Available for Sale ) ) ) Proceeds from Sale of Investment Securities Available for Sale Proceeds from Maturities, Calls and Paydowns of Investment Securities Available for Sale Held to Maturity Proceeds from Sale of Premises and Equipment - Net Loans to Customers ) Purchase of Premises and Equipment ) ) ) Proceeds from Sale of Other Real Estate and Repossessions Proceeds from Sale of Federal Home Loan Bank Stock ) Cash Flows from Financing Activities Interest-Bearing Customer Deposits ) ) ) Noninterest-Bearing Customer Deposits ) Proceeds from Other Borrowed Money - Principal Payments on Other Borrowed Money ) ) ) Dividends Paid on Preferred Stock - ) ) Issuance of Common Stock - - Federal Funds Purchased and Securities Sold Under Agreements to Repurchase - ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning Cash and Cash Equivalents, Ending $ $ $ See accompanying notes which are an integral part of these financial statements. - 7 - COLONY BANKCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (1)Summary of Significant Accounting Policies Principles of Consolidation Colony Bankcorp, Inc. (the Company) is a bank holding company located in Fitzgerald, Georgia. The consolidated financial statements include the accounts of Colony Bankcorp, Inc. and its wholly-owned subsidiary, Colony Bank, Fitzgerald, Georgia.All significant intercompany accounts have been eliminated in consolidation. The accounting and reporting policies of Colony Bankcorp, Inc. conform to generally accepted accounting principles and practices utilized in the commercial banking industry. Nature of Operations The Company provides a full range of retail and commercial banking services for consumers and small- to medium-size businesses located primarily in central, south and coastal Georgia. Colony Bank is headquartered in Fitzgerald, Georgia with banking offices in Albany, Ashburn, Broxton, Centerville, Chester, Columbus, Cordele, Douglas, Eastman, Fitzgerald, Leesburg, Moultrie, Pitts, Quitman, Rochelle, Savannah, Soperton, Sylvester, Thomaston, Tifton, Valdosta and Warner Robins.Lending and investing activities are funded primarily by deposits gathered through its retail banking office network. Use of Estimates In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the balance sheet date and revenues and expenses for the period.Actual results could differ significantly from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans and the valuation of deferred tax assets. Reclassifications In certain instances, amounts reported in prior years’ consolidated financial statements and note disclosures have been reclassified to conform to statement presentations selected for 2012.Such reclassifications had no effect on previously reported stockholders’ equity or net income. - 8 - (1)Summary of Significant Accounting Policies (Continued) Concentrations of Credit Risk Concentrations of credit risk can exist in relation to individual borrowers or groups of borrowers, certain types of collateral, certain types of industries or certain geographic regions.The Company has a concentration in real estate loans as well as a geographic concentration that could pose an adverse credit risk, particularly with the current economic downturn in the real estate market.At December 31, 2012, approximately 87 percent of the Company’s loan portfolio was concentrated in loans secured by real estate.A substantial portion of borrowers’ ability to honor their contractual obligations is dependent upon the viability of the real estate economic sector.The downturn of the housing and real estate market that began in 2007 resulted in an increase of problem loans secured by real estate, of which most are centered in the Company’s larger MSA markets.Declining collateral real estate values that secure land development, construction and speculative real estate loans in the Company’s larger MSA markets have resulted in high loan loss provisions in recent years.In addition, a large portion of the Company’s foreclosed assets are also located in these same geographic markets, making the recovery of the carrying amount of foreclosed assets susceptible to changes in market conditions.Management continues to monitor these concentrations and has considered these concentrations in its allowance for loan loss analysis. The success of the Company is dependent, to a certain extent, upon the economic conditions in the geographic markets it serves.Adverse changes in the economic conditions in these geographic markets would likely have a material adverse effect on the Company’s results of operations and financial condition.The operating results of the Company depend primarily on its net interest income. Accordingly, operations are subject to risks and uncertainties surrounding the exposure to changes in the interest rate environment. At times, the Company may have cash and cash equivalents at financial institutions in excess of federal deposit insurance limits.The Company places its cash and cash equivalents with high credit quality financial institutions whose credit rating is monitored by management to minimize credit risk. Investment Securities The Company classifies its investment securities as trading, available for sale or held to maturity.Securities that are held principally for resale in the near term are classified as trading.Trading securities are carried at fair value, with realized and unrealized gains and losses included in noninterest income.Currently, no securities are classified as trading.Securities acquired with both the intent and ability to be held to maturity are classified as held to maturity and reported at amortized cost.All securities not classified as trading or held to maturity are considered available for sale.Securities available for sale are reported at estimated fair value.Unrealized gains and losses on securities available for sale are excluded from earnings and are reported, net of deferred taxes, in accumulated other comprehensive income (loss), a component of stockholders’ equity.Gains and losses from sales of securities available for sale are computed using the specific identification method.Securities available for sale includes securities, which may be sold to meet liquidity needs arising from unanticipated deposit and loan fluctuations, changes in regulatory capital requirements, or unforeseen changes in market conditions. - 9 - (1)Summary of Significant Accounting Policies (Continued) Investment Securities (Continued) The Company evaluates each held to maturity and available for sale security in a loss position for other-than-temporary impairment (OTTI).In estimating other-than-temporary impairment losses, management considers such factors as the length of time and the extent to which the market value has been below cost, the financial condition of the issuer and the Company’s intent to sell and whether it is more likely than not that the Company will be required to sell the security before anticipated recovery of the amortized cost basis.If the Company intends to sell or if it is more likely than not that the Company will be required to sell the security before recovery, the OTTI write-down is recognized in earnings.If the Company does not intend to sell the security or it is not more likely than not that it will be required to sell the security before recovery, the OTTI write-down is separated into an amount representing credit loss, which is recognized in earnings, and an amount related to all other factors, which is recognized in other comprehensive income (loss). Federal Home Loan Bank Stock Investment in stock of a Federal Home Loan Bank (FHLB) is required for every federally insured institution that utilizes its services.FHLB stock is considered restricted, as defined in the accounting standards.The FHLB stock is reported in the consolidated financial statements at cost.Dividend income is recognized when earned. Loans Loans that the Company has the ability and intent to hold for the foreseeable future or until maturity are recorded at their principal amount outstanding, net of unearned interest and fees.Loan origination fees, net of certain direct origination costs, are deferred and amortized over the estimated terms of the loans using the straight-line method.Interest income on loans is recognized using the effective interest method. A loan is considered to be delinquent when payments have not been made according to contractual terms, typically evidenced by nonpayment of a monthly installment by the due date. When management believes there is sufficient doubt as to the collectibility of principal or interest on any loan or generally when loans are 90 days or more past due, the accrual of applicable interest is discontinued and the loan is designated as nonaccrual, unless the loan is well secured and in the process of collection.Interest payments received on nonaccrual loans are either applied against principal or reported as income, according to management’s judgment as to the collectibility of principal.Loans are returned to an accrual status when factors indicating doubtful collectibility on a timely basis no longer exist. Loans Modified in a Troubled Debt Restructuring (TDR) Loans are considered to have been modified in a TDR when, due to a borrower’s financial difficulty, the Company makes certain concessions to the borrower that it would not otherwise consider for new debt with similar risk characteristics.Modifications may include interest rate reductions, principal or interest forgiveness, forbearance, and other actions intended to minimize economic loss and to avoid foreclosure or repossession of the collateral.Generally, a nonaccrual loan that has been modified in a TDR remains on nonaccrual status for a period of six months to demonstrate that the borrower is able to meet the terms of the modified loan.However, performance prior to the modification, or significant events that coincide with the modification, are included in assessing whether the borrower can meet the new terms and may result in the loan being returned to accrual status at the time of loan modification or after a shorter performance period.If the borrower’s ability to meet the revised payment schedule is uncertain, the loan remains on nonaccrual status. Once a loan is modified in a troubled debt restructuring, it is accounted for as an impaired loan, regardless of its accrual status, until the loan is paid in full, sold or charged off. - 10 - (1)Summary of Significant Accounting Policies (Continued) Allowance for Loan Losses The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to earnings.Loan losses are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed.Subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is evaluated on a regular basis by management and is based upon management’s periodic review of the collectibility of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing economic conditions.This evaluation is inherently subjective, as it requires estimates that are susceptible to significant revisions as more information becomes available. The allowance consists of specific, historical and general components.The specific component relates to loans that are classified as either doubtful, substandard or special mention.For such loans that are also classified as impaired, an allowance is established when the discounted cash flows (or collateral value or observable market price) of the impaired loan is lower than the carrying value of that loan.The historical component covers nonclassified loans and is based on historical loss experience adjusted for qualitative factors.A general component is maintained to cover uncertainties that could affect management’s estimate of probable losses.The general component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and historical losses in the portfolio.General valuation allowances are based on internal and external qualitative risk factors such as (1) changes in the composition of the loan portfolio, (2) the extent of loan concentrations within the portfolio, (3) the effectiveness of the Company’s lending policies, procedures and internal controls, (4) the experience, ability and effectiveness of the Company’s lending management and staff, and (5) national and local economics and business conditions. Loans identified as losses by management, internal loan review and/or Bank examiners are charged off. A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement.Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due.Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired.Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed.Impairment is measured on a loan-by-loan basis by either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s obtainable market price or the fair value of the collateral if the loan is collateral dependent. - 11 - (1)Summary of Significant Accounting Policies (Continued) Allowance for Loan Losses (Continued) A significant portion of the Company’s impaired loans are deemed to be collateral dependent.Management therefore measures impairment on these loans based on the fair value of the collateral.Collateral values are determined based on appraisals performed by qualified licensed appraisers hired by the Company or by senior members of the Company’s credit administration staff.The decision whether or not to obtain an external third-party appraisal usually depends on the type of property being evaluated.External appraisals are usually obtained on more complex, income producing properties such as hotels, shopping centers and businesses.Less complex properties such as residential lots, farm land and single family houses may be evaluated internally by senior credit administration staff.When the Company does obtain appraisals from external third-parties, the values utilized in the impairment calculation are “as is” or current market values.The appraisals, whether prepared internally or externally, may utilize a single valuation approach or a combination of approaches including the comparable sales, income and cost approach.Appraised amounts used in the impairment calculation are typically discounted 10 percent to account for selling and marketing costs, if the repayment of the loan is to come from the sale of the collateral.Although appraisals are not obtained each year on all impaired loans, the collateral values used in the impairment calculations are evaluated quarterly by management.Based on management’s knowledge of the collateral and the current real estate market conditions, appraised values may be further discounted to reflect facts and circumstances known to management since the initial appraisal was performed. Adjustments are routinely made in the appraisal process by the appraisers to adjust for differences between the comparable sales and income data available.Such adjustments are typically significant and result in a level 3 classification of the inputs for determining fair value.Because of the high degree of judgment required in estimating the fair value of collateral underlying impaired loans and because of the relationship between fair value and general economic conditions, we consider the fair value of impaired loans to be highly sensitive to changes in market conditions. Premises and Equipment Premises and equipment are recorded at acquisition cost net of accumulated depreciation. Depreciation is charged to operations over the estimated useful lives of the assets.The estimated useful lives and methods of depreciation are as follows: Description Life in Years Method Banking Premises 15-40 Straight-Line and Accelerated Furniture and Equipment 5-10 Straight-Line and Accelerated Expenditures for major renewals and betterments are capitalized.Maintenance and repairs are charged to operations as incurred.When property and equipment are retired or sold, the cost and accumulated depreciation are removed from the respective accounts and any gain or loss is reflected in other income or expense. Intangible Assets Intangible assets consist of core deposit intangibles acquired in connection with a business combination.The core deposit intangible is initially recognized based on an independent valuation performed as of the consummation date.The core deposit intangible is amortized by the straight-line method over the average remaining life of the acquired customer deposits. - 12 - (1)Summary of Significant Accounting Policies (Continued) Transfers of Financial Assets Transfers of financial assets are accounted for as sales, when control over the assets has been surrendered.Control over transferred assets is deemed to be surrendered when (1) the assets have been isolated from the Company, (2) the transferee obtains the right (free of conditions that constrain it from taking advantage of that right) to pledge or exchange the transferred assets and (3) the Company does not maintain effective control over the transferred assets through an agreement to repurchase them before their maturity. Statement of Cash Flows For reporting cash flows, cash and cash equivalents include cash on hand, noninterest-bearing amounts due from banks, federal funds sold and securities purchased under agreement to resell.Cash flows from demand deposits, NOW accounts, savings accounts, loans and certificates of deposit are reported net. Securities Purchased Under Agreement to Resell and Securities Sold Under Agreements to Repurchase The Company purchases certain securities under agreements to resell.The amounts advanced under these agreements represent short-term loans and are reflected as assets in the consolidated balance sheets. The Company sells securities under agreements to repurchase.These repurchase agreements are treated as borrowings.The obligations to repurchase securities sold are reflected as a liability and the securities underlying the agreements are reflected as assets in the consolidated balance sheets. Advertising Costs The Company expenses the cost of advertising in the periods in which those costs are incurred. Income Taxes The provision for income taxes is based upon income for financial statement purposes, adjusted for nontaxable income and nondeductible expenses.Deferred income taxes have been provided when different accounting methods have been used in determining income for income tax purposes and for financial reporting purposes. Deferred tax assets and liabilities are recognized based on future tax consequences attributable to differences arising from the financial statement carrying values of assets and liabilities and their tax bases.The differences relate primarily to depreciable assets (use of different depreciation methods for financial statement and income tax purposes) and allowance for loan losses (use of the allowance method for financial statement purposes and the direct write-off method for tax purposes).In the event of changes in the tax laws, deferred tax assets and liabilities are adjusted in the period of the enactment of those changes, with effects included in the income tax provision.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.The Company and its subsidiary file a consolidated federal income tax return.The subsidiary pays its proportional share of federal income taxes to the Company based on its taxable income. The Company’s federal and state income tax returns for tax years 2012, 2011, 2010 and 2009 are subject to examination by the Internal Revenue Service (IRS) and the Georgia Department of Revenue, generally for three years after filing. - 13 - (1)Summary of Significant Accounting Policies (Continued) Income Taxes (Continued) Positions taken in the Company’s tax returns may be subject to challenge by the taxing authorities upon examination.Uncertain tax positions are initially recognized in the consolidated financial statements when it is more likely than not the position will be sustained upon examination by the tax authorities.Such tax positions are both initially and subsequently measured as the largest amount of tax benefit that is greater than 50 percent likely of being realized upon settlement with the tax authority, assuming full knowledge of the position and all relevant facts.The Company provides for interest and, in some cases, penalties on tax positions that may be challenged by the taxing authorities. Interest expense is recognized beginning in the first period that such interest would begin accruing.Penalties are recognized in the period that the Company claims the position in the tax return.Interest and penalties on income tax uncertainties are classified within income tax expense in the consolidated statements of operations. Other Real Estate Other real estate generally represents real estate acquired through foreclosure and is initially recorded at estimated fair value at the date of acquisition less the cost of disposal.Losses from the acquisition of property in full or partial satisfaction of debt are recorded as loan losses.Properties are evaluated regularly to ensure the recorded amounts are supported by current fair values, and valuation allowances are recorded as necessary to reduce the carrying amount to fair value less estimated cost of disposal.Routine holding costs and gains or losses upon disposition are included in foreclosed property expense. Comprehensive Income Accounting principles generally require that recognized revenue, expenses, gains and losses be included in net income.Certain changes in assets and liabilities, such as unrealized gains and losses on securities available for sale, represent equity changes from economic events of the period other than transactions with owners.Such items are considered components of other comprehensive income (loss).Accounting standards codification requires the presentation in the consolidated financial statements of net income and all items of other comprehensive income (loss) as total comprehensive income (loss). Off-Balance Sheet Credit Related Financial Instruments In the ordinary course of business, the Company has entered into commitments to extend credit, commercial letters of credit and standby letters of credit.Such financial instruments are recorded on the balance sheet when they are funded. Changes in Accounting Principles and Effects of New Accounting Pronouncements Adoption of New Accounting Standards ASU No. 2011-03, “Transfers and Servicing (Topic 860) - Reconsideration of Effective Control for Repurchase Agreements.” ASU 2011-03 is intended to improve financial reporting of repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity.ASU 2011-03 removes from the assessment of effective control (i) the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee, and (ii) the collateral maintenance guidance related to that criterion. ASU 2011-03 became effective for the Company on January 1, 2012 and did not have a significant impact on the Company’s consolidated financial statements. - 14 - (1)Summary of Significant Accounting Policies (Continued) Changes in Accounting Principles and Effects of New Accounting Pronouncements (Continued) Adoption of New Accounting Standards (Continued) ASU 2011-04, “Fair Value Measurement (Topic 820) - Amendments to Achieve Common Fair Value Measurements and Disclosure Requirements in U.S. GAAP and IFRSs.” ASU 2011-04 amends Topic 820, “Fair Value Measurements and Disclosures,” to converge the fair value measurement guidance in U.S. generally accepted accounting principles and International Financial Reporting Standards.ASU 2011-04 clarifies the application of existing fair value measurement requirements, changes certain principles in Topic 820 and requires additional fair value disclosures.ASU 2011-04 became effective for the Company on January 1, 2012 and, aside from new disclosures included in Note 20 - Fair Value of Financial Instruments and Fair Value Measurements, did not have a significant impact on the Company’s consolidated financial statements. ASU 2011-05, “Comprehensive Income (Topic 220) - Presentation of Comprehensive Income.”ASU 2011-05 amends Topic 220, “Comprehensive Income,” to require that all nonowner changes in stockholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements.Additionally, ASU 2011-05 requires entities to present, on the face of the financial statements, reclassification adjustments for items that are reclassified from other comprehensive income to net income in the statement or statements where the components of net income and the components of other comprehensive income are presented.The option to present components of other comprehensive income as part of the statement of changes in stockholders’ equity was eliminated. ASU 2011-05 became effective for the Company on January 1, 2012; however, certain provisions related to the presentation of reclassification adjustments have been deferred by ASU 2011-12 “Comprehensive Income (Topic 220) - Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05,” as further discussed below. ASU 2011-12, “Comprehensive Income (Topic 220) - Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05.”ASU 2011-12 defers changes in ASU No. 2011-05 that relate to the presentation of reclassification adjustments to allow the FASB time to redeliberate whether to require presentation of such adjustments on the face of the financial statements to show the effects of reclassifications out of accumulated other comprehensive income on the components of net income and other comprehensive income.ASU 2011-12 allows entities to continue to report reclassifications out of accumulated other comprehensive income consistent with the presentation requirements in effect before ASU No. 2011-05.All other requirements in ASU No. 2011-05 are not affected by ASU No. 2011-12. ASU 2011-12 became effective for the Company on January 1, 2012 and did not have a significant impact on the Company’s consolidated financial statements. Recently Issued But Not Yet Effective Accounting Standards ASU 2011-11, “Balance Sheet (Topic 210) - “Disclosures about Offsetting Assets and Liabilities.”ASU 2011-11 amends Topic 210, “Balance Sheet,” to require an entity to disclose both gross and net information about financial instruments, such as sales and repurchase agreements and reverse sale and repurchase agreements and securities borrowing/lending arrangements, and derivative instruments that are eligible for offset in the consolidated balance sheet and/or subject to a master netting arrangement or similar agreement.ASU No. 2013-01, “Balance Sheet (Topic 210) - Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities,” clarifies that ordinary trade receivables are not within the scope of ASU 2011-11.ASU 2011-11 is effective for annual and interim periods beginning on January 1, 2013, and is not expected to have a significant impact on the Company’s consolidated financial statements. - 15 - (2)Cash and Balances Due from Banks Components of cash and balances due from banks are as follows as of December 31: Cash on Hand and Cash Items $ $ Noninterest-Bearing Deposits with Other Banks $ $ The Company is required to maintain reserve balances in cash or on deposit with the Federal Reserve Bank based on a percentage of deposits.Reserve balances totaled approximately $6,065,000 and $4,183,000 at December 31, 2012 and 2011, respectively. (3)Investment Securities Investment securities as of December 31, 2012 are summarized as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Securities Available for Sale U.S. Government Agencies Mortgage-Backed $ $ $ ) $ State, County and Municipal ) Corporate Obligations - Asset-Backed Securities - ) $ $ $ ) $ Securities Held to Maturity State, County and Municipal $ $ $
